Case 5:13-cv-14856-JCO-RSW ECF No. 12, PageID.36 Filed 10/20/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
vs.                                  CIVIL ACTION NO.: 13-14856

PAUL BYROM                           HONORABLE: John Corbett O’Meara

                  Defendant,
and

MICHIGAN DEPARTMENT OF TREASURY

                  Garnishee.
                                                        /

               RELEASE OF GARNISHMENT LIABILITY

      NOTICE TO GARNISHEE DEFENDANT: The garnishment issued against
the principal defendant, Paul Byrom, Social Security number ***-**-3222, is
withdrawn, and you are released from further liability in connection with this
garnishment.

                                     Respectfully submitted,

                               By:   /s/ Craig S. Schoenherr, Sr._
                                     CRAIG S. SCHOENHERR, SR. (P32245)
                                     Attorney for the United States
                                     O'Reilly Rancilio PC
                                     12900 Hall Rd Ste 350
                                     Sterling Heights, MI 48313
                                     Phone: (586) 726-1000
                                     cschoenherr@orlaw.com
Dated: October 20, 2020
Case 5:13-cv-14856-JCO-RSW ECF No. 12, PageID.37 Filed 10/20/20 Page 2 of 2




                        CERTIFICATION OF SERVICE

      I hereby certify that on October 20, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system.

      I further certify that Marissa Chojnacki, Legal Assistant, has placed the
foregoing document in a postage paid envelope and placed said envelope in the
United States mail addressed to the following non-ECF participants:

                          Michigan Department of Treasury
                          Third Party Withholding Unit
                          P.O. Box 30785
                          Lansing, Michigan 48909

                          and

                          Paul Byrom
                          1523 Henri, Lot 583
                          Newport, MI 48166-9241

                                       Respectfully submitted,

                                By:    /s/ Craig S. Schoenherr, Sr._
                                       CRAIG S. SCHOENHERR, SR. (P32245)
                                       Attorney for the United States
                                       O'Reilly Rancilio PC
                                       12900 Hall Rd Ste 350
                                       Sterling Heights, MI 48313
                                       Phone: (586) 726-1000
                                       cschoenherr@orlaw.com
